DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,190,753. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,190,753 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Regarding claim 1,
Instant Application
U.S. Patent No. 11,190,753’s claim 1
A method comprising:
A method comprising:
at a device including an image sensor, a non-transitory memory, and one or more processors coupled with the image sensor and the non-transitory memory:
at a head-mountable device including a display, an event camera, a non-transitory memory, and one or more processors coupled with the display, the event camera and the non- transitory memory:
obtaining depth data associated with one or more objects in a field of view of the image sensor;
obtaining depth data associated with one or more objects in a field of view of the event camera;  
determining a first optical flow characterizing one or more objects based on the depth data and movement of the device; obtaining image data of the one or more object in the field of view of the image sensor;
synthesizing a first optical flow characterizing the one or more objects based on the depth data, based on movement of the head-mountable device, and independent of event image data of the one or more objects provided by the event camera;
determining a second optical flow characterizing the one or more objects based on the image data; and
determining a second optical flow characterizing the one or more objects based on the depth data, based on the movement of the head-mounted device, and based on the event image data, wherein the event image data includes a plurality of events each encoding pixel location and timing of a threshold intensity change; and
determining that a first object of the one or more objects is moving based on the first optical flow and the second optical flow.
determining that a first object of the one or more objects is moving based on the first optical flow and the second optical flow.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen et al. (U.S. Patent Application Publication 2017/0177937) in view of Willmann et al. (U.S. Patent Application Publication 2010/0208045).
Regarding claim 1, Harmsen et al. discloses a method comprising: at a device including an image sensor, a non-transitory memory, and one or more processors coupled with the image sensor and the non-transitory memory (Fig. 24A; paragraph [0353] – a wide variety of I/O devices 2430a-2430n can be present in the computing device 2400 – input devices can include cameras, single-lens reflex camera (SLR), digital SLR (DSLR), CMOS sensors, CCDs, accelerometers, inertial measurement units, infrared optical sensors, pressure sensors, magnetometer sensors, angular rate sensors, depth sensors, proximity sensors, ambient light sensors, gyroscopic sensors, or other sensors – output devices can include video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, and 3D printers; paragraph [0356] – display devices 2424a-2424n can be connected to I/O controller 2421 - display devices 2424a-2424n can also be a head-mounted display (HMD)): obtaining depth data associated with one or more objects in a field of view of the image sensor (paragraph [0134] – at block 902, a set of images are sequentially captured – the set of images can be captured by the camera 104 on the device 100; paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); determining a first optical flow characterizing one or more objects based on the depth data (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); obtaining image data of the one or more object in the field of view of the image sensor (paragraph [0134] – at block 902, a set of images are sequentially captured – the set of images can be captured by the camera 104 on the device 100; paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); determining a second optical flow characterizing the one or more objects based on the image data (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); and determining that a first object of the one or more objects is moving based on the first optical flow and the second optical flow (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).  However, Harmsen et al. fails to disclose the first optical flow is based on movement of the device.
Referring to the Willmann et al. reference, Willmann discloses a method comprising: at a head-mountable device, an event camera, a non-transitory memory, and one or more processors, the event camera and the non-transitory memory (Fig. 2; paragraph [0044] – the person wears on his head H the second orientation sensor 2 and the motion detector 3, preferably on glasses 5 that the person is wearing): determining a first optical flow, based on movement of the device (Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object); and determining that a first object of the one or more objects is moving based on comparing the first optical flow and the second optical flow (Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had determined a first optical flow, based on movement of the device as disclosed by Willmann et al. in the method disclosed by Harmsen et al. in order to help determine the presence of any moving objects in the user’s field of view.  
Regarding claim 2, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the first optical flow indicates a first amount of change in position of the first object based on the movement of the device and a second amount of change in position of a second object of the one or more objects based on the movement of the device, wherein the second amount is different than the first amount (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images; Willmann et al.: Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Regarding claim 3, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein the first amount is based on a depth of the first object and the second amount is based on a depth of the second object (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images; Willmann et al.: Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Regarding claim 4, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein obtaining the depth data includes: obtaining a three-dimensional (3D) model associated with the one or more objects (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); determining the depth data based on the 3D model (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images). 
Regarding claim 5, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein obtaining the 3D model comprises receiving the 3D model and/or constructing the 3D model (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 6, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the device further includes a depth sensor and wherein obtaining the depth data includes obtaining the depth data from the depth sensor (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 7, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the device determines that the first object is moving while the device is moving (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 8, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises presenting an indication that the first object is moving (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data – the indication is that the object is moving on the display too; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 9, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claims 1 and 8 including that wherein presenting the indication comprises displaying a notification on a display of the device and/or playing an audible sound via a speaker of the device (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data – the indication is that the object is moving on the display too; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 10, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises transmitting pixel data associated with the first object in response to determining that the first object is moving (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 11, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises triggering an update to the depth data in response to determining that the first object is moving, wherein the update to the depth data indicates a new position of the first object after the first object ceases to move (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 12, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claims 1 and 11 including that wherein triggering the update comprises updating a 3D model to indicate the new position of the first object (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 13, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein determining the second optical flow is further based on the depth data and the movement of the device (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images; Willmann et al.: Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Regarding claim 14, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the second optical flow is based on the first optical flow (Willmann et al.: Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Regarding claim 15, Harmsen et al. discloses a device comprising: one or more processors; a non-transitory memory; an image sensor; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to (Fig. 24A; paragraph [0353] – a wide variety of I/O devices 2430a-2430n can be present in the computing device 2400 – input devices can include cameras, single-lens reflex camera (SLR), digital SLR (DSLR), CMOS sensors, CCDs, accelerometers, inertial measurement units, infrared optical sensors, pressure sensors, magnetometer sensors, angular rate sensors, depth sensors, proximity sensors, ambient light sensors, gyroscopic sensors, or other sensors – output devices can include video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, and 3D printers; paragraph [0356] – display devices 2424a-2424n can be connected to I/O controller 2421 - display devices 2424a-2424n can also be a head-mounted display (HMD)): obtain depth data associated with one or more objects in a field of view of the image sensor (paragraph [0134] – at block 902, a set of images are sequentially captured – the set of images can be captured by the camera 104 on the device 100; paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); determine a first optical flow characterizing one or more objects based on the depth data (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); obtain image data of the one or more object in the field of view of the image sensor (paragraph [0134] – at block 902, a set of images are sequentially captured – the set of images can be captured by the camera 104 on the device 100; paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); determine a second optical flow characterizing the one or more objects based on the image data (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); and determine that a first object of the one or more objects is moving based on the first optical flow and the second optical flow (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).  However, Harmsen et al. fails to disclose the first optical flow is based on movement of the device.
Referring to the Willmann et al. reference, Willmann discloses a device comprising: one or more processors; a non-transitory memory; an image sensor; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to (Fig. 2; paragraph [0044] – the person wears on his head H the second orientation sensor 2 and the motion detector 3, preferably on glasses 5 that the person is wearing): determine a first optical flow, based on movement of the device (Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object); and determine that a first object of the one or more objects is moving based on comparing the first optical flow and the second optical flow (Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had determined a first optical flow, based on movement of the device as disclosed by Willmann et al. in the device disclosed by Harmsen et al. in order to help determine the presence of any moving objects in the user’s field of view.  
Regarding claim 16, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the first optical flow indicates a first amount of change in position of the first object based on the movement of the device and a second amount of change in position of a second object of the one or more objects based on the movement of the device, wherein the second amount is different than the first amount (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images; Willmann et al.: Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Regarding claim 17, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claims 15 and 16 including that wherein the first amount is based on a depth of the first object and the second amount is based on a depth of the second object (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images; Willmann et al.: Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Regarding claim 18, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the device further comprises a depth sensor, wherein the one or more programs cause the device to obtain the depth data from the depth sensor (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 19, Harmsen et al. in view of Willmann et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the one or more programs further caused the device to present an indication that the first object is moving (Harmsen et al.: paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).
Regarding claim 20, Harmsen et al. discloses a non-transitory computer-readable medium storing one or more programs, which, when executed by one or more processors of a device with an image sensor, cause the device to (Fig. 24A; paragraph [0353] – a wide variety of I/O devices 2430a-2430n can be present in the computing device 2400 – input devices can include cameras, single-lens reflex camera (SLR), digital SLR (DSLR), CMOS sensors, CCDs, accelerometers, inertial measurement units, infrared optical sensors, pressure sensors, magnetometer sensors, angular rate sensors, depth sensors, proximity sensors, ambient light sensors, gyroscopic sensors, or other sensors – output devices can include video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, and 3D printers; paragraph [0356] – display devices 2424a-2424n can be connected to I/O controller 2421 - display devices 2424a-2424n can also be a head-mounted display (HMD)): obtain depth data associated with one or more objects in a field of view of the image sensor (paragraph [0134] – at block 902, a set of images are sequentially captured – the set of images can be captured by the camera 104 on the device 100; paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); determine a first optical flow characterizing one or more objects based on the depth data (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); obtain image data of the one or more object in the field of view of the image sensor (paragraph [0134] – at block 902, a set of images are sequentially captured – the set of images can be captured by the camera 104 on the device 100; paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); determine a second optical flow characterizing the one or more objects based on the image data (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images); and determine that a first object of the one or more objects is moving based on the first optical flow and the second optical flow (paragraph [0137] – traditionally, the optical flow method is used to calculate the speed of an object with the user of a stationary camera, whereas in this system, depth information is calculated using the known vehicle and camera motion related information – the vehicle speed can be replaced with a human’s speed when the device is in a HMD; paragraph [0144] – referring now to block 930, a 3D world map manager, such as the 3D world map manager 815 can perform unsupervised scene recognition on each of the images – this can include applying various filters to the images to identify objects in the image and to classify them as static or dynamic objects and group pixels that represent a particular object together – an optical flow measurement function can be executed on the output of the unsupervised scene recognition function – the optical flow measurement function, which can be used to determine depth values can receive the velocity information 938 of the movable entity to determine the depth values of pixels tracked across images 928 of the image stream 926; paragraph [0145] – the optical flow measurement function can provide pixel position and movement information in conjunction with the depth value of the respective pixels to the keyframe update function, which can then update a keyframe based on the received pixel related data; paragraph [0155] – in order to calculate depth information, an optical flow algorithm can be employed to be able to determine individual pixel movement between each frame across the sequence of images).  However, Harmsen et al. fails to disclose the first optical flow is based on movement of the device.
Referring to the Willmann et al. reference, Willmann discloses a method comprising: at a head-mountable device, an event camera, a non-transitory memory, and one or more processors, the event camera and the non-transitory memory (Fig. 2; paragraph [0044] – the person wears on his head H the second orientation sensor 2 and the motion detector 3, preferably on glasses 5 that the person is wearing): determining a first optical flow, based on movement of the device (Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object); and determining that a first object of the one or more objects is moving based on comparing the first optical flow and the second optical flow (Fig. 2; paragraph [0016] – the first and/or second orientation sensor comprises a magnetometer and/or an accelerometer – in particular, a vector magnetometer is used for determination of the orientation of the person’s head and/or body by detecting changes in magnetic fields – the accelerometer is used for determining accelerations exerted on the orientation sensor to make out movements of the person and his head; paragraph [0018] – the evaluation system comprises a microprocessor, adapted to compute a global optical flow from the data of the first and second orientation sensors – optical flow is a concept for estimating the motion of the objects within a visual representation – the computed global optical flow represents the relative movement of the surrounding environment of the person, due to the movement of the person and/or the person’s head – the microprocessor compares the computed global optical flow to an actual optical flow detected by the motion detector to determine the presence of moving objects – if there are no moving objects, for example, the global optical flow matches the detected actual optical flow – thus, any moving objects result in a difference between the global optical flow and the detected actual optical flow, which is advantageously used for identification of the moving object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had determined a first optical flow, based on movement of the device as disclosed by Willmann et al. in the method disclosed by Harmsen et al. in order to help determine the presence of any moving objects in the user’s field of view.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 22, 2022